Citation Nr: 0830294	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-41 733 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a higher initial evaluation for the veteran's 
service-connected bilateral foraminal stenosis due to lumbar 
spine disc bulge at L4-L5 level, rated as 10 percent 
disabling from December 23, 2000 to April 8, 2004 and rated 
as 20 percent disabling from April 9, 2004.  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1990 to December 
2000.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in February 2008.  This matter was 
originally on appeal from a June 2004  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Appeals Management Center (AMC) in Washington, DC, which 
granted service connection for the veteran's low back 
disability and assigned a 10 percent rating from December 23, 
2000 (the day following discharge) to April 8, 2004 and a 20 
percent evaluation from April 9, 2004.  

In June 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.    


FINDINGS OF FACT

1.  For the portion of the appeal period prior to April 9, 
2004, the medical evidence of record shows that the veteran's 
service-connected low back disability is manifested by 
symptoms that more closely approximate moderate 
intervertebral disc syndrome with recurring attacks under the 
prior schedule for rating spine disabilities.  

2.  For the portion of the appeal period beginning April 9, 
2004, the medical evidence of record shows that the veteran's 
service-connected low back disability is manifested by 
symptoms that more closely approximate severe intervertebral 
disc syndrome with recurring attacks and intermittent relief 
under the prior schedule for rating spine disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for service-
connected bilateral foraminal stenosis due to lumbar spine 
disc bulge at L4-L5 level have been approximated for the 
portion of the appeal period prior to April 9, 2004 under the 
prior schedule for rating spine disabilities.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5293 (2002).

2.  The criteria for an evaluation of 40 percent for service-
connected bilateral foraminal stenosis due to lumbar spine 
disc bulge at L4-L5 level have been approximated for the 
portion of the appeal period beginning April 9, 2004 under 
the prior schedule for rating spine disabilities.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 
5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  The Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Once the veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the duty to assist and 
issuances of rating decisions and statements of the case.  38 
U.S.C.A. §§ 5103A, 5104, 7105(d) (West 2002); 38 C.F.R. §§ 
3.103(b)(1), 3.159(c), 19.29 (2007); Dingess, 19 Vet. App. at 
490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  

The record reflects that the veteran was provided with a copy 
of the rating decision, statement of the case, and 
supplemental statements of the case pertinent to his claim, 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  Moreover, neither the veteran nor his 
representative has alleged any lack of notice with respect to 
the evidence needed to substantiate his claim.  Indeed, the 
veteran was provided additional opportunity to submit 
information and evidence in support of his claim following 
receipt of a March 2008 notice letter that advised the 
veteran regarding how VA determines the disability rating.  
The veteran responded in June 2008 that he had no other 
information or evidence to submit and asked that his case be 
returned to the Board for further appellate consideration as 
soon as possible.   	

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with medical examinations in connection with his 
claim.  Additionally, VA treatment records that have been 
identified as relevant to the veteran's claim have been 
obtained and associated with the claims folder.  Furthermore, 
the veteran's service treatment records are of record.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  The Board further finds that 
there has been substantial compliance with its prior Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
Board will proceed with appellate review.  


II.	Analysis 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2007).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2007).  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  The new rating criteria for 
intervertebral disc syndrome were subsumed in the 
aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
The prior criteria may be applied for the full period of the 
appeal.  The new rating criteria, however, may only be 
applied to the period of time after their effective date.  
VAOPGCPREC 3-00. 

As the veteran filed his claim prior to the change in 
regulations, the veteran's service-connected low back 
disability has been considered under the old and amended 
schedules for rating disabilities of the spine.  

The veteran is assigned a 10 percent rating from December 23, 
2000 to April 8, 2004 and a 20 percent evaluation from April 
9, 2004 for his service-connected low back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 for intervertebral 
disc syndrome.  It is noted that intervertebral disc syndrome 
is evaluated under Diagnostic Code 5293 under the prior 
schedule for rating spine disabilities.    

Prior Schedule for Rating Disabilities of the Spine

Under Diagnostic Code 5293 of the prior schedule for rating 
spine disabilities, a 10 percent evaluation is prescribed for 
intervertebral disc syndrome productive of mild impairment.  
A 20 percent evaluation is prescribed for intervertebral disc 
syndrome productive of moderate impairment, with recurring 
attacks.  A 40 percent evaluation is for application in the 
case of severe impairment with recurring attacks, 
intermittent relief.  Finally, a 60 percent evaluation is 
warranted for pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

After careful review of the medical evidence relevant to the 
portion of the appeal period prior to April 9, 2004, the 
Board finds that the disability picture associated with the 
veteran's degenerative disc disease more closely approximates 
moderate impairment with recurring attacks.  In that regard, 
the veteran's VA treatment records show that the veteran 
sought treatment on numerous occasions for symptomatology 
related to his service-connected low back disability to 
include complaints of pain and stiffness in the low back and 
intermittent pain radiating into the right lower extremity 
from May 2001 to approximately August 2003.  The treatment 
records clearly indicate that the veteran experienced 
recurrent attacks of his low back symptomatology.  The Board 
further notes that the treatment records suggest an overall 
moderate level of impairment as a result of the veteran's 
degenerative disc disease of the lower back.  For example, 
the veteran's physical therapist made reference to the 
veteran's "moderate discomfort" without overt signs of pain 
behavior when he sought treatment for his low back disability 
in November 2001.  The veteran's physical therapist 
subsequently similarly noted that the veteran presented to 
the clinic in "moderate pain to [his] low back" but with a 
demonstrated good active range of motion without gait 
deviations in January 2002.  The findings articulated in 
relevant VA examination reports are consistent with those 
found in the VA treatment records.  In consideration of the 
foregoing, the Board finds that an increased rating of 20 
percent under Diagnostic Code 5293 is warranted.  

However, the medical evidence relevant to this portion of the 
appeal period does not show that the veteran is entitled to a 
disability rating higher than 20 percent under Diagnostic 
Code 5293.  There is no medical evidence showing that the 
veteran's low back disability more closely approximates a 
severe level of impairment with recurring attacks and 
intermittent relief.  Indeed, no medical examiner has 
indicated that the veteran's degenerative disc disease was 
productive of a "severe" level of impairment.  Rather, 
medical examiners typically described the symptomatology 
associated with the veteran's degenerative disc disease as 
"moderate," as exemplified above, and a February 2004 MRI 
report even includes an impression of "mild" neural 
foraminal stenosis at L4-5 secondary to a "mild" broad 
based disc bulge.  It is also noted that the veteran 
consistently demonstrated no motor deficit and had normal 
Achilles and patellar reflexes and did not objectively 
demonstrate a muscle spasm on examination of the lumbar spine 
during the period.  He additionally told examiners that he 
only had "intermittent" radicular pain during the period.  
Furthermore, the medical evidence suggests that the veteran, 
at times, had periods of significant relief with weeks or 
months between attacks rather than mere intermittent relief 
(e.g., the veteran specifically denied having any pain at a 
July 2002 appointment).  With such findings, it is clear that 
the veteran's low back disability does not amount to the 
severe level of impairment contemplated in a 40 percent 
rating under the prior schedule for rating spine disabilities 
for the portion of the appeal period prior to April 9, 2004.  

In regard to the portion of the appeal period from April 9, 
2004, the Board finds that the disability picture associated 
with the veteran's degenerative disc disease more closely 
approximates severe impairment with recurring attacks and 
intermittent relief after careful review of the medical 
evidence relevant to this portion of the appeal period.  In 
that regard, the Board notes that the medical evidence shows 
that the veteran sought treatment on numerous occasions from 
April 9, 2004 to November 2007 for low back pain to include 
intermittent radicular symptomatology.  The veteran's 
treating physician wrote a letter in September 2007 to the 
veteran's employer instructing that he refrain from 
activities causing undue bending and twisting of the spine, 
standing for prolonged periods, lifting any heavy weights or 
lifting any weights or objects greater than 30 pounds from 
the floor.  The restrictions noted by the physician were 
subsequently lifted in a letter dated in October 2007 upon 
the veteran's request because the veteran feared that he 
would lose his job as a result of the work restrictions.  
Furthermore, it is observed that the veteran specifically 
reported in November 2007 that his low back pain "comes and 
goes and is severe."  Therefore, the Board finds that the 
veteran's low back disability is shown to more closely 
approximate the schedular criteria associated with severe 
intervertebral disc syndrome and an increased evaluation of 
40 percent is warranted.  

The veteran, however, is not entitled to the next higher 
rating of 60 percent under Diagnostic Code 5293 as the 
evidence does not suggest pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  The Board recognizes that the April 
2008 VA examination report reveals that the veteran's 
straight leg raising was markedly positive on the right and 
weakly positive on the left.  It is also noted that the 
veteran apparently showed some sensory deficit as it is noted 
that he demonstrated some tingling response to sharp pain 
testing in the right first three toes (although it was 
difficult to interpret because it was not consistent).  
Furthermore, it is unclear whether the veteran exhibits 
demonstrable muscle spasm as the veteran has not objectively 
demonstrated muscle spasm at any examination to include the 
April 2008 examination relevant to the appeal period; 
however, treatment records suggest the presence of muscle 
spasm as the veteran has been prescribed medication for 
muscle spasm.  Nevertheless, the April 2008 VA examination 
report reveals that the appearance of the veteran's spine was 
normal and the veteran objectively demonstrated appropriate 
tenderness especially in the right paralumbar area and right 
sciatic area to deep pressure and did not complain of 
tenderness to mere light touch or pressure.  The veteran's 
knee and ankle reflexes and strength were intact.  The 
veteran reported experiencing radicular symptomatology only 
intermittently.  VA treatment records and earlier VA 
examination reports relevant to this portion of the appeal 
period include essentially consistent findings, which does 
not indicate pronounced intervertebral disc syndrome. 

Based on the foregoing, the Board finds that the medical 
evidence supports the assignment of a 20 percent disability 
rating for the veteran's service-connected low back 
disability under the prior schedule for the portion of the 
appeal period prior to April 9, 2004.  The Board further 
finds that the medical evidence supports the assignment of a 
40 percent disability rating for the veteran's service-
connected low back disability on a schedular basis under the 
prior schedule for rating spine disabilities for the portion 
of the appeal period from April 9, 2004.  The preponderance 
of the evidence weighs against the assignment of a higher 
schedular rating for either period.    
Amended schedule for rating spine disabilities 

Under the amended schedule for rating spine disabilities, the 
veteran's intervertebral disc syndrome (pre-operatively or 
postoperatively) is to be evaluated either under the Formula 
for Rating Intervertebral Disc Syndrome based on 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007).  

In regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
amended criteria provide that a 10 percent evaluation is 
warranted if intervertebral disc syndrome is manifested by 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent rating is warranted 
if the total duration is at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
is warranted if the total duration is at least six weeks 
during the past 12 months.  Id.  An incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Id.  The term 
"chronic orthopedic and neurologic manifestations" were 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003), Note (1).  

Although the evidence shows that the veteran has reported 
that he requires bed rest due to his low back disability, 
there is no indication in the record that a physician has 
prescribed bed rest for the veteran due to his service-
connected low back disability for any time relevant to either 
portion of the appeal period.  Therefore, the Board finds 
that evaluation of the veteran's low back disability on the 
basis of the total duration of incapacitating episodes over 
the past 12 months would not be to his advantage. 

In regard to the second method of evaluation (General Rating 
Formula for Diseases and Injuries of the Spine), a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height under the General Rating Formula for Diseases 
and Injuries of the Spine.  A 20 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2007).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Lastly, the 
amended schedule specifically provides that the revised 
criteria include symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.  

In regard to the portion of the appeal period prior to April 
9, 2004, the Board observes that no range of motion findings 
are apparent.  However, it is noted that the veteran's lumbar 
flexion and left side bending were noted to be within normal 
limits with extension limited to 10 degrees and right side 
bending limited to 20 degrees at a November 2001 evaluation 
and active range of motion was noted to be within normal 
limits in January 2002.  In addition, VA treatment records 
show that the veteran demonstrated localized tenderness 
associated with his low back; however, there is no indication 
of abnormal gait or abnormal spinal contour or vertebral body 
fracture.  Such findings are commensurate with a 10 percent 
evaluation under the amended schedule.  

In regard to the portion of the appeal period from April 9, 
2004, relevant VA examination reports and treatment records 
show that the veteran was able to forward flex from 50 to 
approximately 68 degrees and approximated a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees but did not demonstrate muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour during this period.  There is no indication of 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less and there is no finding of ankylosis of the 
thoracolumbar spine.  Such findings are commensurate with a 
20 percent evaluation under the amended schedule. 

In regard to neurological manifestations, the Board 
recognizes that there is some conflicting evidence regarding 
the question of whether the veteran has radiculopathy 
associated with his low back disability.  However, as the 
April 2008 VA medical examiner specifically found right 
radicular symptoms, the Board resolves any doubt in favor of 
the veteran in finding that he has radiculopathy.    

Under Diagnostic Code 8520, a 10 percent rating is prescribed 
for mild incomplete paralysis of the sciatic nerve.  Moderate 
incomplete paralysis of the sciatic nerve warrants a 20 
percent rating.  Moderately severe incomplete paralysis of 
the sciatic nerve warrants a 40 percent evaluation.  A 60 
percent rating is prescribed for severe incomplete paralysis 
of the sciatic nerve with marked muscular atrophy.  Finally, 
a 80 rating is prescribed for complete paralysis of the 
sciatic nerve where the foot dangles and drops, no active 
movement is possible of muscles below the knee, and flexion 
of knee is weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2007).  

Furthermore, neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated at a 
maximum equal to severe, incomplete paralysis.  38 C.F.R. 
§ 4.123 (2007).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.  Neuralgia, cranial or peripheral, characterized usually 
by a dull and intermittent pain, is to be rated with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2007).  

After careful consideration of the medical evidence, the 
Board finds that the veteran's radiculopathy in the right 
lower extremity more closely approximates mild incomplete 
paralysis of the sciatic nerve, which warrants a 10 percent 
evaluation.  As explained above, the veteran's radiculopathy 
is manifested by some apparent sensory disturbance; however, 
no loss of reflexes or muscle strength is shown.  
Additionally, the veteran has repeatedly reported that his 
radicular symptomatology is only intermittent.  In 
consideration of the foregoing, the 10 percent rating is 
appropriate for both portions of the appeal period.

The Board also notes that the amended rating criteria 
provides that if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
the thoracolumbar and cervical spinal segment are clearly 
distinct, separate evaluations should be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (6) (2007).  As the 
veteran's cervical spine is not part of the service-connected 
disability, the medical evidence does not show that separate 
evaluations are warranted.  

The Board further notes that an evaluation of the veteran's 
low back disability under the second method (i.e., general 
rating formula for diseases and injuries to the spine) 
outlined in 38 C.F.R. § 4.71a, Diagnostic Code 5243 would 
result in a higher evaluation than under the first method 
(i.e., rating intervertebral disc syndrome based on 
incapacitating episodes).  Combining under 38 C.F.R. § 4.25 
separate evaluations of the chronic orthopedic (10 percent 
prior to April 9, 2004/20 percent from April 9, 2004) and 
neurologic manifestations (10 percent throughout appeal 
period) associated with the veteran's low back disability 
along with the evaluations for all of his other disabilities 
would clearly result in the higher evaluation in light of the 
Board's determination that the veteran would not be entitled 
to a compensable rating on the basis of an evaluation of the 
total duration of incapacitating episodes occurring over the 
past 12 months.  

As between the amended and prior schedule, however, it would 
be of equal advantage to evaluate the veteran's low back 
disability under either schedule for the portion of the 
appeal period prior to April 9, 2004 and more to the 
veteran's advantage to evaluate his low back disability under 
the prior schedule as he would be entitled to higher 
disability ratings under the schedule.  For ease of 
administration, the Board will evaluate both portions of the 
appeal period under the prior schedule.  Therefore, the Board 
finds that the veteran is entitled to an increased rating of 
20 percent for the portion of the appeal period prior to 
April 9, 2004 and an increased rating of 40 percent for the 
portion of the appeal period from April 9, 2004 under the 
prior schedule for rating spine disabilities.  

The Board notes that consideration was given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), to specifically include other diagnostic 
codes pertinent to the rating of lumbar spine disabilities 
under both the prior and amended schedules.  However, the 
medical evidence does not show that the veteran has 
demonstrated the degree of limitation of thoracolumbar spine 
motion or lumbosacral strain commensurate with the schedular 
criteria for a higher rating.  Additionally, the veteran has 
not been diagnosed with ankylosis of the spine and his low 
back disability is not shown to be a residual of vertebra 
fracture.  Furthermore, there are no objective medical 
findings that any pain on use or during flare-ups, abnormal 
movement, fatigability, incoordination, or any other such 
factors has resulted in any limitation of motion to the 
extent required for an increased rating at any time relevant 
to the current appeal periods.  DeLuca v. Brown, 8 Vet. App. 
202 (1995) (holding that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  Rather, 
such factors have already been contemplated in the currently 
assigned disability evaluations.  Thus, the findings do not 
support the assignment of even higher disability ratings 
under any potentially applicable diagnostic code under the 
prior or amended schedule.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285-5295 (2002 & 2007).  

While the veteran has reported his low back disability 
adversely affects his employment, such has been contemplated 
in the currently assigned schedular evaluations.  The 
evidence does not reflect that the veteran's low back 
disability has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The evidence 
does not show that the veteran's low back disability presents 
an exceptional or unusual disability picture.  Thus, referral 
to the RO for consideration of the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) for such 
period is not warranted.


ORDER

Entitlement to an initial evaluation of 20 percent for the 
veteran's service-connected bilateral foraminal stenosis due 
to lumbar spine disc bulge at L4-L5 level for the portion of 
the appeal period prior to April 9, 2004 is granted, subject 
to the laws and regulations governing the payment of monetary 
awards.

Entitlement to an initial evaluation of 40 percent for the 
veteran's service-connected bilateral foraminal stenosis due 
to lumbar spine disc bulge at L4-L5 level from April 9, 2004 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


